Citation Nr: 0406416	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  02-06 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
establish basic eligibility for Department of Veterans 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 decision of the 
Department of Veterans Affairs (VA) Manila, Philippines, 
Regional Office (RO), denying the appellant's claim for VA 
benefits because he did not have the required military 
service to render him eligible for VA benefits.


FINDINGS OF FACT

Since the October 1994 RO denial of the claim for entitlement 
to basic eligibility for VA benefits, of which the veteran 
was notified by letter in October 1994, evidence was not 
received which was not previously before agency 
decisionmakers and which relates to an unestablished fact 
necessary to substantiate the claim; nor does any of the 
evidence received raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The October 1994 RO determination that denied a claim for 
basic eligibility for VA benefits is final.  38 U.S.C.A. § 
7105 (West 2002).    

2.  Evidence received since the October 1994 RO decision 
denying entitlement to basic eligibility for VA benefits, 
which was the last final denial with respect to this issue, 
is not new and material; the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West  2002); 38 C.F.R. § 3.156 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West.2002)).  VA has issued final 
regulations to implement these statutory changes.  See 66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These new provisions redefine the obligations of VA 
with respect to the duty to assist and include an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, the Board finds that VA's duties to the appellant under 
the VCAA have been fulfilled.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  The Board concludes 
the discussion in the January 2002 letter from the RO stating 
that the appellant did not have the requisite service for VA 
benefits, and subsequent discussion to the same effect in the 
April 2002 Statement of the Case and July 2003 Statement of 
the Case, adequately informed him of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.   Additionally, an August 
2003 informal hearing conference report indicates that the 
VCAA concept was explained to the veteran.  Further, he was 
informed by the RO in the April 2002 Statement of the Case 
and the July 2003 Supplemental Statement of the Case that new 
and material evidence would need to be received for his claim 
to be reopened.  He was informed that the service department 
had determined that he did not have the required military 
service for VA benefits.  Thus, he was informed of his 
responsibilities in development of the claim, and was 
notified and made aware of the type of evidence needed to 
substantiate his claim, and that certification from the 
service department was required to substantiate his claim.  
The avenues through which he might obtain such evidence were 
not specified, for the reason that there is no avenue of 
development known to VA that would have a reasonable 
possibility of substantiating the veteran's claim.
 
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained a certification from the service 
department which is determinative and unfavorable to his 
claim.  As discussed below, the VA is bound in this case by 
the finding of the service department that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces. 

Absent the required certification of service from the service 
department, which is determinative as a threshold matter in 
the present case, there is no reasonable possibility that 
further development of the claim by VA would substantiate the 
claim.  Nor, in the context of the law that applies to this 
case, is there any indication in the record that there is any 
evidence that could substantiate the claim that has not been 
obtained.  The appellant has had an opportunity to respond 
with additional evidence or argument on this ground for 
denying his claim.  He has neither come forward with 
appropriate evidence nor is there any reasonable possibility 
that such evidence exists.  In light of all of these 
considerations, the Board finds that it is not prejudicial to 
the claimant to proceed to adjudicate the claim on the 
current record.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Board further notes that at his August 2003 informal 
hearing, the appellant indicated that he wanted to continue 
his appeal to the Board, and that he requested no additional 
evidence in connection with his appeal, thus giving rise to 
no inference that he had knowledge of evidence that could 
raise a reasonable possibility of substantiating his claim.

Moreover, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (codified as amended at 38 
C.F.R § 3.159(d)).  The RO took appropriate steps to attempt 
to verify the appellant's alleged period of active service 
and no other development is warranted because the law, and 
not the evidence, is dispositive in this case.  

The Board is required to decide this case as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The service 
department finding that the appellant did not have the 
required military service to be eligible for VA benefits is 
binding on VA for purposes of establishing service in the 
United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 
530 (1992).  VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
2002).  All known or conceivable relevant evidence is now 
associated with the claims file.  Therefore, any deficiency 
in notice to the appellant as to the duty to assist, 
including the timing of the notice or the respective 
responsibilities of the parties for securing evidence, is 
harmless, non-prejudicial error.  Valiao v. Principi, 17 Vet. 
App. 229 (2003).   Under these circumstances, there is no 
prejudice to the appellant in proceeding with this appellate 
decision.  Bernard, supra.

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. §  ____).

The Board is also cognizant of Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004), wherein the Court 
recently held that a VCAA notice must be provided to a 
claimant before the " initial unfavorable [agency of 
original jurisdiction (AOJ)] decision on a service-connection 
claim."  The Court also held that the duty to notify 
provisions required VA to request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).  The enactment of the VCAA has no material effect 
on adjudication of the claim currently before the Board.  The 
law, not the evidence, controls the outcome of this appeal 
(see Sabonis v. Brown, 6 Vet. App. 426 (1994)).  Taking these 
factors into consideration, there is no indication that there 
is any prejudice to the appellant by the order of the events 
in this case,   further expending of the VA's resources is 
not warranted and there is no prejudice to the appellant in 
proceeding to consider the claim.  Bernard, supra.

Factual Analysis

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  

In the case at hand, the RO denied the veteran's claim for 
entitlement to basic eligibility for VA benefits in October 
1994.  He was informed of this decision by letter in October 
1994, and did not submit a notice of disagreement within one 
year.  The October 1994 RO decision is therefore final, and 
new and material evidence is required to reopen the claim.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156.

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002).  The 
amended definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a) and effective August 29, 2001, is not 
liberalizing and applies only to claims to reopen a finally 
decided claim received on or after August 29, 2001.  66 Fed. 
Reg. 45,620, 45,629.   As the veteran submitted his 
application to reopen his claim in September 2001, the 
amended definition is applicable.  38 C.F.R. § 3.156(a) 
(2003) provides in part as follows:  

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or 
when considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

For the purposes of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. §§ 5108(c), 
7105; 38 C.F.R. § 3.156.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the Military Order of the 
President dated July 26, 1941 (including organized guerrilla 
forces), shall not be deemed to have been active military, 
naval, or air service for the purpose of any law of the 
United States confirming rights, privileges or benefits upon 
any person by reason of the service of such person or the 
service of any other person in the Armed Forces, except 
benefits under certain contracts of National Service Life 
Insurance; the Missing Persons' Act; and compensation for 
service-connected disability or death, dependency and 
indemnity compensation for service-connected death (with an 
exception); and burial benefits.  38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.  With an exception not pertinent to this 
appeal, service in the Philippine Scouts (Regular Philippine 
Scouts) is included for VA disability pension, compensation, 
dependency and indemnity compensation and burial allowance.  
38 C.F.R. § 3.40(a).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. §  501(a)(1) (West 2002).  Under 
that authority, the Secretary has promulgated 38 C.F.R. 
§ 3.203(a) and (c), to govern the conditions under which the 
VA may extend veterans' benefits based on service in the 
Philippine Commonwealth Army.  Those regulations require that 
service in the Philippine Commonwealth Army (and thus 
veterans' status) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  
See 38 C.F.R. § 3.203(a) (requiring service department 
documentation of service where available), § 3.203(c) 
(requiring service department verification of service where 
documentation is not available). 

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  Thus, if the United States 
service department refuses to verify the claimed service, the 
applicant's only recourse lies within the relevant service 
department, not the VA.  Soria, 118 F. 3d at 749.

In short, under 38 C.F.R. § 3.203, a claimant is not eligible 
for VA benefits based on Philippine service unless a United 
States service department documents or certifies their 
service.  Soria, 118 F. 3d at 749.

The appellant maintains that he is entitled to VA benefits 
based on his alleged qualifying military service in the 
United States Armed Forces during World War II.  He has 
submitted new evidence in support of his claim, including 
documentation of service from the Republic of the 
Philippines, lay statements pertaining to his World War II 
service, and a POW questionnaire completed in September 2001.  
However, none of this evidence constitutes a certification of 
the veteran's service from the United States service 
department, and is thus not material, insofar it does not 
address the reason for the RO's October 1994 denial - that 
the veteran had not met the strict legal requirement that a 
U.S. Service Department verify that his service was such as 
to meet the criteria for eligibility for VA benefits.  See 38 
C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Therefore, it is not material evidence, as it does 
not relate to the unestablished fact necessary to 
substantiate the claim; specifically it does not refute that 
the service department (whose finding is binding on the 
Board) has found that the veteran had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
Guerillas, in the service of the United States Armed Forces.  

Based on the foregoing, the Board finds that none of the 
newly submitted evidence is new and material evidence.  38 
C.F.R. 3.156(a) (2003).  Accordingly, the Board finds that 
new and material evidence has not been received, and 
reopening of the claim is not warranted.     

The United States service department's verification of 
service is binding on the VA.  38 C.F.R. § 3.203; Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  The service 
department has determined that the appellant had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerillas, in the United States Armed Forces.  
Absent any new and material evidence, VA has no basis upon 
which to revise its prior finding that the appellant did not 
have the type of qualifying service, enumerated in 38 C.F.R. 
§ 3.40, that would confer upon the appellant basic 
eligibility for VA benefits.  Accordingly, the denial of 
appellant's claim for basic eligibility for VA benefits 
cannot be reopened and must be continued, due to the absence 
of legal merit or lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

New and material evidence not having been received, the claim 
for basic eligibility for VA benefits is not reopened and the 
claim remains denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



